Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146774                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146774
                                                                   COA: 308115
                                                                   Saginaw CC: 10-035183-FC
  BILLY HOOVER,
           Defendant-Appellant.

  _________________________________________/

         By order of May 28, 2013, the application for leave to appeal the January 3, 2013
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Earl (Docket No. 145677). On order of the Court, the case having been decided on
  March 26, 2014, 495 Mich 33 (2014), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2014
           d0519
                                                                              Clerk